                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

JERRY DOUGLAS JOHNSON                                                               PLAINTIFF

v.                                                                      No. 3:18CV232-NBB-RP

BRAD LANCE
NURSE T. BAKER
TATE COUNTY JAIL                                                                DEFENDANTS


                                     FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the motion by the defendants

for summary judgment is GRANTED, and judgment is ENTERED for the defendants in all respects.

       SO ORDERED, this, the 5th day of December, 2019.



                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    SENIOR U.S. DISTRICT JUDGE
